DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20 & 21 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 depends on claim 19 which was cancelled. For purposes of examination, it will be treated as depending on claim 18 since now cancelled claim 19 depended on claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulotto et al. US Patent Application Publication 2019/0020110.
Regarding Claim 1, Paulotto et al. teaches an apparatus (Figs. 5-9) comprising:
a ground plane (92 Fig. 7 Par. 0061) comprising a conductive material (“ground 92 may be formed from conductive traces patterned” Par. 0051); and 
an antenna patch (40B Figs. 7, 8 Par. 0059) disposed on the ground plane, and comprising: 
a base portion formed from an insulating material (122 of substrate 120 Fig. 7 Par. 0063), and
a conductive element (106 Figs. 7, 8 Par. 0067) disposed on the base portion and having a rectangular shape with a first length (length of arm 140 along dashed lines Fig. 8) and a first width (width of arm 142 along dashed lines Fig. 8),
wherein the ground plane is larger than the conductive element (seen in Figs. 7, 8),
wherein each comer of the conductive element includes a rectangular region void of conductive material (notches 143 Fig. 8 Par. 0076), and
wherein the rectangular regions in each corner include a second length (length of 143 parallel to 140 Fig. 8 along Y axis) that is less than one half of the 
Paulotto et al. is silent on wherein the first length is greater than the first width, and wherein the second length is less than the second width.
However, Paulotto et al. teaches “The dimensions of impedance matching notches 143 may be adjusted (e.g., during manufacture of device 10) to ensure that antenna 40B is sufficiently matched to both transmission lines 64B-P1 and 64B-P2 and to tweak the overall bandwidth of antenna 40B. As an example, notches 143 may have sides with lengths U′ that are equal to between 1% and 45% of dimension U of parasitic 106. In an example where width U is between 1.0 mm and 1.2 mm, length U′ may be between 0.3 mm and 0.4 mm, for example” Par. 0079.
In this particular case, a person having ordinary skill in the art recognizes that adjusting the first length to be greater than the first width, and the second length to be less than the second width based on the teachings of Paulotto et al. in order to ensure that the antenna is sufficiently matched and to tweak the overall bandwidth of the antenna (Par. 0079).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to adjust the first length to be greater than the first width, and the second length to be less than the second width based on the teachings of Paulotto et al. as a result effect in order to ensure that 
Regarding Claim 2, Paulotto et al. as modified teaches wherein:
the first length of the rectangular shape is based on a first operating frequency for the apparatus (1st frequency through P1 parallel to Y axis Fig. 8 Par. 0055); and
the first width of the rectangular shape is based on a second operating frequency for the apparatus (2nd frequency through P2 parallel to X axis Fig. 8 Par. 0055).
Regarding Claim 3, Paulotto et al. as modified teaches wherein the first frequency is a frequency for transmitting a signal (“transmit and/or receive antenna signals in a first communications band at a first frequency” Par. 0055) and the second frequency is a frequency for receiving a signal (“transmit and/or receive antenna signals in a second communications band at a second frequency” Par. 0055).
Regarding Claim 4, Paulotto et al. as modified teaches the apparatus of claim 2 as shown in the rejection above.
Paulotto et al. as modified is silent on wherein the inclusion of the rectangular regions in each corner of conductive element reduces cross-polarization between a signal operating at the first frequency and a signal operating at a second frequency along each diagonal axis of the rectangular shape.

In this particular case, a person having ordinary skill in the art recognizes that based on the teachings of Paulotto et al. Par. 0079, the notches 143 likewise reduces cross-polarization between a signal operating at the first frequency and a signal operating at a second frequency along each diagonal axis of the rectangular shape.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the inclusion of the rectangular regions in each corner of conductive element of Paulotto et al. reduces cross-polarization between a signal operating at the first frequency and a signal operating at a second frequency along each diagonal axis of the rectangular shape.
Regarding Claim 5, Paulotto et al. as modified teaches wherein the rectangular regions in each corner of the conductive element are symmetric about a central axis of the rectangular shape.
Regarding Claim 6, Paulotto et al. as modified teaches wherein:
the second length of the rectangular regions is parallel to the first length of the conductive element (length of 143 parallel to 140 Fig. 8 along Y axis), and
the second width of the rectangular regions is parallel to the first width of the conductive element (width of 143 parallel to 142 Fig. 8 along X axis).
Regarding Claim 7, Paulotto et al. as modified teaches the apparatus of claim 1 as shown in the rejection above.
Paulotto et al. in the embodiment of Fig. 8 is silent on further comprising at least one additional antenna patch disposed on the antenna patch, each at least one additional antenna patch comprising: a base portion formed from an insulating material, and a conductive element disposed on the base portion and having a rectangular shape with a first length and a first width, wherein the base portion is larger than the conductive element, wherein each comer of the conductive element includes a rectangular region void of conductive material, and wherein each rectangular region includes a third length that is less than one half of the first length of the rectangular shape, and a third width that is less than one half of the first width of the rectangular shape, wherein the third length is less than the third width.
However, Paulotto et al. teaches in the embodiment of Fig. 9 of an additional antenna patch disposed on the antenna patch to provide a multi-band antenna structure (Par. 0083). Additionally, Paulotto et al. teaches “The dimensions of impedance matching notches 143 may be adjusted (e.g., during manufacture of device 10) to ensure that antenna 40B is sufficiently matched to both transmission lines 64B-P1 and 64B-P2 and to tweak the overall bandwidth of antenna 40B. As an example, notches 143 may have sides with lengths U′ that are equal to between 1% and 45% of dimension U of parasitic 106. In an example where width U is between 1.0 mm and 1.2 mm, length U′ may be between 0.3 mm and 0.4 mm, for example” Par. 0079.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an additional antenna patch disposed on the antenna patch having a similar structure as claimed in order to obtain a multi-band antenna structure; and to adjust the third length to be less than the third width as a result effect in order to ensure that the antenna is sufficiently matched and to tweak the overall bandwidth of the antenna
Regarding Claim 8, Paulotto et al. as modified teaches the apparatus of claim 7 as shown in the rejection above.
Paulotto et al. as modified is silent on wherein the third length is different from the second length, and the third width is different from the second width.
However, Paulotto et al. discloses that the dimensions of the notches can be adjusted (Par. 0079).
In this particular case, a person having ordinary skill in the art recognizes that based on the teachings of Paulotto et al. the dimensions such as the third length and width can be different than those of the second length and width in order to tweak the overall bandwidth of the antenna (Par. 0079).

Regarding Claim 9, Paulotto et al. as modified teaches further comprising at least one conductive via interconnecting the ground plane and the antenna patch (via 124B Par. 0064).
Regarding Claim 10, Paulotto et al. as modified teaches further comprising a plurality of conductive vias peripherally disposed on the ground plane, the plurality of cavity vias extending through the ground plane to a height equal to at least a height of a top surface of the antenna patch (Par. 0064).
Regarding Claim 12, Paulotto et al. as modified teaches wherein the insulating material of the base portion is a dielectric material (dielectric Par. 0063).
Regarding Claim 13, Paulotto et al. as modified teaches wherein the conductive element is a first conductive element (“106 may be formed from conductive traces” Par. 0068).
Paulotto et al. in the embodiment of Fig. 8 is silent on wherein the antenna patch further includes: a second conductive element disposed on the base portion and having the rectangular shape with the first length and the first width, each corner of the second conductive element including the rectangular region void of conductive material; a third conductive element disposed on the base portion and having the rectangular shape with the first length and the first width, 
However, Paulotto et al. discloses “FIG. 11 is a top-down view showing another example of how antenna structures 70 of FIGS. 7-9 may be arranged within a phased antenna array 170. As shown in FIG. 11, multiple antenna structures 70 may be arranged in a grid or array (e.g., an array having aligned rows and columns)” Par. 0094.
In this particular case, duplicating the antenna structure is common and well known in the antenna art as evident by Paulotto et al. Fig. 11 and Par. 0094 in order to obtain improved wireless communications (Par. 0004).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna patch with four conductive elements as a result effect in order to obtain improved wireless communications.
Regarding Claim 14, Paulotto et al. as modified teaches wherein the first conductive element, second conductive element, third conductive element, and fourth conductive element are oriented in a two by two grid with the first length of first conductive element parallel to the first length of the second conductive element and the first length of the third conductive element parallel to the first 
Regarding Claim 15, Paulotto et al. as modified teaches wherein each of the first conductive element, the second conductive element, the third conductive element, and the fourth conductive element each include a first signal coupling feed along one side having the first length and a second signal coupling feed along one side having the first width such that the first signal coupling feed and the second signal coupling feed interface to a differential signal (feeds better seen in Fig. 7).
Regarding Claim 16, Paulotto et al. teaches an apparatus (Figs. 5-9) comprising:
a ground plane (92 Fig. 7 Par. 0061) comprising a conductive material (“ground 92 may be formed from conductive traces patterned” Par. 0051); and 
an antenna patch (40B Figs. 7, 8 Par. 0059) disposed on the ground plane, and comprising: 
a base portion formed from an insulating material (122 of substrate 120 Fig. 7 Par. 0063), and
a conductive element (106 Figs. 7, 8 Par. 0067) disposed on the base portion and having a rectangular shape with a first length (length of arm 140 along dashed lines Fig. 8) and a first width (width of arm 142 along dashed lines Fig. 8),
wherein the ground plane is larger than the conductive element (seen in Figs. 7, 8),

wherein the rectangular regions in each corner include a second length (length of 143 parallel to 140 Fig. 8 along Y axis) that is less than one half of the first length of the rectangular shape (Fig. 8), and a second width (width of 143 parallel to 142 Fig. 8 along X axis) that is less than one half of the first width of the rectangular shape (Fig. 8).
Paulotto et al. in the embodiment of Figs. 7, 8 is silent on an antenna array comprising a plurality of antenna elements, the first length being greater than the first width, and wherein the second length is less than the second width.
However, Paulotto et al. discloses “FIG. 11 is a top-down view showing another example of how antenna structures 70 of FIGS. 7-9 may be arranged within a phased antenna array 170. As shown in FIG. 11, multiple antenna structures 70 may be arranged in a grid or array (e.g., an array having aligned rows and columns)” Par. 0094. Additionally, Paulotto et al. teaches “The dimensions of impedance matching notches 143 may be adjusted (e.g., during manufacture of device 10) to ensure that antenna 40B is sufficiently matched to both transmission lines 64B-P1 and 64B-P2 and to tweak the overall bandwidth of antenna 40B. As an example, notches 143 may have sides with lengths U′ that are equal to between 1% and 45% of dimension U of parasitic 106. In an example where width U is between 1.0 mm and 1.2 mm, length U′ may be between 0.3 mm and 0.4 mm, for example” Par. 0079.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an antenna array as a result effect in order to obtain improved wireless communications, and to adjust the first length to be greater than the first width, and the second length to be less than the second width based on the teachings of Paulotto et al. as a result effect in order to ensure that the antenna is sufficiently matched and to tweak the overall bandwidth of the antenna.
Regarding Claim 17, Paulotto et al. as modified teaches wherein the antenna array can be configured for coupling to a terminal device (device 10 Par. 0042).
Regarding Claim 21, Paulotto et al. as modified teaches the apparatus of claim 1 as shown in the rejection above.
Paulotto et al. in the embodiment of Fig. 8 is silent on further comprising a top antenna patch disposed on the antenna patch, the top antenna patch comprising: a base portion formed from an insulating material, and a conductive element disposed on the base portion and having a rectangular shape with the 
However, Paulotto et al. teaches in the embodiment of Fig. 9 of an additional antenna patch disposed on the antenna patch to provide a multi-band antenna structure (Par. 0083). Additionally, Paulotto et al. teaches “The dimensions of impedance matching notches 143 may be adjusted (e.g., during manufacture of device 10) to ensure that antenna 40B is sufficiently matched to both transmission lines 64B-P1 and 64B-P2 and to tweak the overall bandwidth of antenna 40B. As an example, notches 143 may have sides with lengths U′ that are equal to between 1% and 45% of dimension U of parasitic 106. In an example where width U is between 1.0 mm and 1.2 mm, length U′ may be between 0.3 mm and 0.4 mm, for example” Par. 0079.
In this particular case, a person having ordinary skill in the art recognizes that based on the teachings of Paulotto et al. in the embodiment of Fig. 9 to provide an additional antenna patch disposed on the antenna patch having a similar structure in order to obtain a multi-band antenna structure, and to adjust the fourth length to be greater than the fourth width in order to ensure that the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an additional antenna patch disposed on the antenna patch having a similar structure as claimed in order to obtain a multi-band antenna structure; and to adjust the fourth length to be greater than the fourth width as a result effect in order to ensure that the antenna is sufficiently matched and to tweak the overall bandwidth of the antenna
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paulotto et al. US Patent Application Publication 2019/0020110 and Lee et al. US Patent Application Publication 2007/0085626.
Regarding Claim 11, Paulotto et al. as modified teaches the apparatus of claim 1 as shown in the rejection above.
Paulotto et al. as modified is silent on further comprising a waveguide horn including a throat portion disposed on the base portion and surrounding the conductive element, the throat of the waveguide hom having a rectangular shape and having a length and width that are greater than the first length and width of the conductive element.
However, Lee et al. teaches comprising a waveguide horn (170 Fig. 2 Par. 0011, 0028) including a throat portion disposed on the base portion and surrounding the conductive element (131 Fig. 2 Par. 0028), the throat of the waveguide hom having a rectangular shape and having a length and width that are greater than the first length and width of the conductive element (Fig. 2).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the apparatus of Paulotto et al. with a waveguide horn as taught by Lee et al. in order to provide a higher antenna gain than a planar antenna.
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulotto et al. US Patent Application Publication 2019/0020110 and Tsao et al. US Patent 4,903,033.
Regarding Claim 18, Paulotto et al. as modified teaches the apparatus of claim 16 as shown in the rejection above.
Paulotto et al. is silent on wherein the antenna array further comprises at least one polarizer for converting a signal in a first polarization to a signal in a second polarization.
However, Tsao et al. teaches a polarizer for converting a signal in a first polarization to a signal in a second polarization (“A meanderline polarizer (45) or a 3 dB 90° hybrid coupler (40) may be used for converting from linear polarization to circular polarization” Abstract / “If one wishes to use antenna 10 with circular polarization rather than linear polarization, two techniques are possible, both of which are illustrated in Fig. 2. The first technique is to place a meanderline polarizer 45 on top of radiating layer 12. Meanderline polarizer 45 
In this particular case, providing a polarizer is common and well known in the antenna art as evident by Tsao et al. in order to convert the signals to obtain circular polarization.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the apparatus of Paulotto et al. with a polarizer as taught by Tsao et al. as a result effect in order to convert the signals to obtain circular polarization.
Regarding Claim 20, Paulotto et al. as modified teaches the apparatus of claim 18 as shown in the rejection above.
Paulotto et al. is silent on wherein the antenna array is electronically steerable in a range of elevation angles and a range of azimuth angles when receiving a circular polarized signal.
However, Paulotto et al. discloses beam steering (Par. 0027, 0039, 0043).
In this particular case, beam steering is common and well known in the art as evident by Paulotto et al. in order to optimize wireless performance (Par. 0027, 0039, 0043).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna array to be electronically steerable in a range of elevation angles and a range of azimuth angles when receiving a circular polarized signal as a result effect in order to optimize wireless performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudo et al. US Patent Application Publication 2015/0194730 discloses a dual-polarized antenna on a multilayer substrate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845           

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845